Title: To Thomas Jefferson from George Washington, 30 June 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount Vernon June 30th: 1793.

The enclosed letter from the Governor of New York, covering a communication to him from the Consul of the French Republic at that place, respecting the continuance of a British Letter of Marque in the Harbour of New York—reached my hands by the post of last evening; and I now transmit it to you, that it may be taken into consideration by yourself and the other Heads of the Departments, as soon as may be after this letter gets to your hands. If you should be unanimous in Your opinions as to the measures which ought to be pursued by the Government, in the case now communicated—You, or the Secretary of War (to whose department it belongs) will transmit, in my name, the result of your deliberations on the subject, to the Governor of New York for his information—and to be communicated by him to the French Consul at that place. But in case there should be a difference of sentiment among the Gentlemen on the matter, I must request that the several opinions may be sent to me for my consideration—and the Governor of New York informed, that a decision will be had in the case as soon as I return to the seat of Government; which I expect will be about the tenth of next month—notwithstanding the death of my Manager and the consequent derangement of my concerns would make my presence here for a longer time, at this important season, almost indispensable: But I know the urgency and delicacy of our public affairs at present will not permit me to be longer absent, I must therefore submit with the best grace I can to the loss and inconvenience which my private affairs will sustain from the want of my personal attention, or that of a confidential Character,  the obtaining of which I have no prospect at present. With very great regard, I am, Dear Sir, Your Affecte & Obedt Servt.

G Washington

